DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2018/0132343) in view of Swift et al. (US 2014/0293516) hereafter Swift. 
Regarding claim 1, Pal, discloses an electrical assembly 100, comprising: a bus bar assembly 150a, 150b: a contactor 102 (paragraph 0036) connected to the bus bar assembly (fig. 2); a bracket 110, 114 connected to the bus bar assembly; and a cooling member 180 connected to the bracket 110, 114.
Pal, does not discloses a fuse connected to the bus bar assembly; and is indirectly connected to the cooling member via the bus bar assembly and the bracket.  
Swift, discloses fuse 142 is connected to bus bar assembly A number of fuses 142 are coupled to support member 132 in a manner such that each fuse 142 forms a portion of an electrical pathway (not numbered) between a respective one of the first conductive members 134 and a respective one of the stab members 136, thus providing a fused electrical connection directly at the section 12 of electrical busway between each line voltage conductor 28 and each busbar 160 of the section 12. paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fuse connected to the bus bar assembly as taught by Swift; and then indirectly connect to the cooling member via the bus bar assembly and the bracket in order to protect the other components of the device. 
Regarding claim 2, Pal as modified by Swift, teaches a first terminal of the fuse is fixed directly to and in contact with a bus bar of the bus bar assembly; and a second terminal of the fuse is fixed directly to and in contact with another bus bar of the bus bar assembly.  
Regarding claim 3, Pal (as modified by Swift) discloses, the contactor 102 is fixed directly to and in contact with a bus bar of the bus bar assembly; the bus bar and the another bus bar of the bus bar assembly are fixed directly to and in contact with the bracket; and the bracket is fixed directly to and in contact with the cooling member (fig. 2).  
Regarding claim 4, Pal (as modified by Swift), discloses the cooling member includes an at least partially hollow body (fig. 4 configured to receive a cooling fluid 184.  
Regarding claim 5, Pal (as modified by Swift), discloses a potting material 134 (fig. 4, weld 134 being conductive, constitutes as a potting material) is disposed at least partially between the bus bar assembly and the cooling member to facilitate heat transfer from the bus bar assembly to the cooling member.  
Regarding claim 6, Pal as modified by Swift, discloses the bus bar assembly includes a first bus bar and a second bus bar that are connected to the contactor; the second bus bar is connected to the fuse; the bus bar assembly includes a third bus bar connected to the fuse; and the second bus bar is configured to facilitate heat transfer from the contactor and the fuse to the cooling member.  
Regarding claim 7, Pal as modified by Swift, discloses an additional fuse; wherein the fuse includes a first length; and the additional fuse includes a second length.
Pal, does not disclose the second length of the additional fuse is of different than the first length.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second length of the additional fuse is of different than the first length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).
Regarding claim 8, Pal as modified by Swift discloses all the claimed limitations except for the fuse is configured for an electrical current of at least 500 Amps and at least 1000 V.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fuse is configured for an electrical current of at least 500 Amps and at least 1000 V., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fuse is configured for an electrical current of at least 500 Amps and at least 1000 V., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Pal as modified by Swift, discloses at least a first side, a second side, and a third side of the fuse is exposed.  
Regarding claim 10, Pal as modified by Swift, discloses a bus bar of the bus bar assembly includes a protrusion 104, 106 configured to facilitate heat transfer from the fuse to the cooling member 180.  
Regarding claim 14, Pal as modified by Swift, discloses the cooling member is configured to dissipate heat generated via electrical current flowing through the fuse, the bus bar assembly, and the contactor all being connected upon assembly).  
Regarding claim 15, 16, and 18-20, Pal as modified by Swift, discloses all the structural limitations of the electrical assembly of claim 1, except for a method of assembling.
It would have been obvious to follow the method steps of claims 15, 16, 18-20 in order to properly assemble the parts together to performed the intended function. 
Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not disclose or teaches the protrusion is disposed directly between the bracket and the fuse.  
Regarding claim 12, the prior art of record does not disclose or teaches a second bus bar of the bus bar assembly includes a second protrusion configured to facilitate heat transfer from the fuse to the cooling member. 
Regarding claim 13, the prior art of record does not disclose or teaches one or more additional contactors; wherein the bracket includes a sleeve for each of the contactor and the one or more additional contactors; and the contactor is disposed at least partially in the sleeve.  
Regarding claim 17, the prior art of record does not disclose or teaches disposing the cooling member on the bracket includes inserting the bracket, the bus bar assembly, and the contactor at least partially into a recess of the cooling member.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831